 



Exhibit 10.31
Oplink Communications, Inc.
Amendment to
Executive Corporate Event Agreement
     This Amendment (the “Amendment”) to that certain Executive Corporate Event
Agreement dated as of February 24, 2003 (the “Agreement”), by and between Oplink
Communications, Inc., a Delaware corporation (the “Company”), and River Gong
(Xiaojiang) (“Executive”), is made as of August 14, 2003. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.
Recital
     Whereas, the Company and Executive previously entered into that certain
Executive Change of Control Agreement dated as of February 24, 2003;
     Whereas, the Company’s Board of Directors has determined that it would be
in the best interests of the Company and its stockholders to amend the Agreement
in order to extend the post-termination exercise period with respect to certain
Options in the event of termination of Executive’s employment in connection with
a Corporate Event as detailed below; and
     Whereas, the Company and Executive now desire to amend the Agreement in
accordance with the terms and conditions herein.
Agreement
     Now, Therefore, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree to amend the Agreement as
follows:
     1. Section 1(b) of the Agreement is hereby amended and restated in its
entirety as set forth below:
     (b) the post-termination exercise period with respect to:
          (1) the Options identified on Exhibit A shall continue to be
exercisable until the earlier of: (i) the date twenty-four (24) months after the
Event/Termination Date, (ii) the maximum term for each Option in effect on the
date such Option was granted, or (iii) the effective date of the Corporate Event
if the Corporate Event is a Non-Assumption Event (as defined in Section 2); and
          (2) the Options not otherwise identified on Exhibit A shall continue
to be exercisable until the earlier of: (i) the date twelve (12) months after
the Event/Termination Date, (ii) the maximum term for each Option in effect on
the date such Option was granted, or (iii) the effective date of the Corporate
Event if the Corporate Event is a Non-Assumption Event.

 



--------------------------------------------------------------------------------



 



     2. General Provisions.
          (a) Continuing Effect of Agreement; No Waiver. All other provisions of
the Agreement, including without limitation the last sentence of Section 1 of
the Agreement, shall remain in full force and effect and unmodified by this
Amendment. The parties hereto hereby acknowledge that, except to the extent any
provisions of the Agreement are expressly amended by this Amendment, nothing in
this Amendment shall be construed as a waiver on behalf of the Company or
Executive of any other right or obligation set forth in the Agreement.
          (b) Counterparts. This Amendment may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.
          (c) Governing Law. This Amendment shall be construed in accordance
with, and governed in all respects by, the internal laws of the State of
California (without giving effect to principles of conflicts of laws).

2



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Amendment as of
the date set forth in the first paragraph hereof.

          EXECUTIVE:   OPLINK COMMUNICATIONS, INC.:
 
       
  /s/ River Gong
  Signature:   /s/ Joseph Liu
 
       
River Gong (Xiaojiang)
  Print Name:   Joseph Liu
 
  Title:   President and CEO

[Amendment Signature Page]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Options with 24 month post-termination exercise period

                                  Grant Date   Grant ID     Plan     Shares    
Exercise Price  
4/5/01
    00000060       2000       78     $ 2.625  
4/5/01
    20000300       2000       124,922     $ 2.625  

 